ACCEPTED
                                                                                               14-18-00348-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                            1201 Franklin Street, 13th Floor 5/14/2018 2:06 PM
                                                                                          CHRISTOPHER PRINE
                                                            Houston, Texas 77002                        CLERK
                                                            713.368.0016
                                                            713.368.9278 eFax


                                                                               FILED IN
                                                                        14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
May 14, 2018                                                            5/14/2018 2:06:09 PM
                                                                        CHRISTOPHER A. PRINE
Criminal Appellate Bureau                                                        Clerk
Harris County District Clerk’s Office
1201 Franklin Street, 3rd Floor
Houston, Texas 77002

Re:   Marques Sirls v. The State of Texas
      Appellate No. 14-18-00347-CR and 14-18-00348-CR, in the 14th Court of Appeals
      Trial Court Cause No. 1541904 and 1542051, from the 338th District Court, Harris County

To Whom it May Concern:

       Pursuant to Rule 34.5(c)(1) of the Texas Rules of Appellate Procedure, I am requesting that
you prepare, certify, and file in the 14th Court of Appeals in appellate cause number 14-18-00347-
CR and 14-18-00348-CR a Supplemental Clerk’s Record containing: State’s Response to
Defendant’s Motion to Produce Tracking Device Warrant and Affidavit and State’s proposed
findings of fact and conclusions of law.

       If any of these documents do not exist, Appellant requests that an affidavit be prepared
stating which document does not exist. These documents may have also been filed in Trial Court
Cause Numbers 1541902 and 1541903. Thank you for your time and courtesies in this matter.
Should you have any questions, please do not hesitate to contact me. My email address is
nicholas.mensch@pdo.hctx.net

                                             Sincerely,

                                             /s/ Nicholas Mensch
                                             Nicholas Mensch
                                             Assistant Public Defender
                                             Appellate Division

cc:   Eric Kugler                            Hon. Christopher A. Prine
      Assistant District Attorney            Clerk, 14th Court of Appeals
      Harris County, Texas                   301 Fanin Street, Suite 245
      1201 Franklin Street, 6th Floor        Houston, Texas 77002
      Houston, Texas 77002                   VIA E-File
      Kugler_eric@dao.hctx.net
      VIA E-File